August 27, 2004


Mr. Terry Topham
Davidson & Troilo, P.C.
7550 IH-10 West, Suite 800
San Antonio, TX 78229

Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548
Mr. Steven R. Sampson
Barron Adler & Anderson, L.L.P.
111 Soledad, Suite 300
San Antonio, TX 78205

RE:   Case Number:  03-0471
      Court of Appeals Number:  04-02-00101-CV
      Trial Court Number:  2000-ED-0015

Style:      COUNTY OF BEXAR
      v.
      JOHN L. SANTIKOS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Gerry       |
|   |Rickhoff        |
|   |Mr. Dan         |
|   |Crutchfield     |